Citation Nr: 0218555	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of 
total left knee replacement, secondary to the service-
connected residuals of total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1966 to March 1969  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDING OF FACT

It is at least as likely as not that the veteran's 
disability of the left knee, manifested by residuals of a 
total left knee replacement, has been aggravated by his 
service-connected residuals of a total right knee 
replacement.


CONCLUSION OF LAW

The criteria for secondary service connection for the 
veteran's residuals of a total left knee replacement have 
been met.  38 U.S.A. §§ 5102, 5103, 5103A, 5107(b) (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5102, 
5103, 5103A.  That law also eliminated the concept of a 
well- grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  By virtue of information sent to the 
veteran in May 2001 and in the Statement of the Case 
(SOC), the veteran and his representative were notified of 
evidence necessary to substantiate the claim of 
entitlement to service connection for left knee disability 
secondary to the veteran's service-connected right knee 
disability.  Indeed, the SOC sets forth the provisions of 
the enabling regulations applicable to the VCAA (38 C.F.R. 
§ 3.159).  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has taken a number of actions to assist the veteran 
in the development of his claim.  It has made reasonable 
efforts to obtain relevant records adequately identified 
by the veteran; and in fact, it appears that all evidence 
so identified has been obtained and associated with the 
claims folder.  As noted above, such evidence includes a 
surgical report from Union Hospital, Inc., dated in August 
1979; and medical reports and clinical records from J. B., 
D.O., dated from August 1998 through December 1999.  In 
this regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the issue 
of entitlement to service connection for left knee 
disability.  The RO also had the veteran examined by the 
VA in January 1999 and January 2001.  The reports of those 
examinations have been associated with the claims folder.  
Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  


II.  The Facts

The veteran's service medical records show that in April 
1966, he sustained internal derangement of his right knee.

The veteran's service medical records are negative for any 
complaints or clinical findings of left knee disability of 
any kind.

In August 1979, the veteran underwent surgery at Union 
Hospital, Inc., to repair a bucket handle tear of the left 
medial meniscus and an old tear of the left anterior 
cruciate ligament (ACL).

Medical reports and clinical records from J. B., D.O., 
dated from August 1998 through December 1998, show that 
the veteran was treated primarily for right knee 
disability.  In October 1998, it was noted that the 
veteran had had an injection in his right knee.  He stated 
that the injection took the pain from his right knee but 
that he had a little tenderness in his left knee.  In 
December 1998, he underwent a partial medial meniscectomy 
and synovectomy of the right knee.

During a VA orthopedic examination in October 1999, the 
veteran reported that he had injured his right knee during 
basic training in 1966.  He also reported that he had 
twisted his left knee in 1968.  Following the examination, 
the examiner concluded that the veteran had bilateral knee 
pain consistent with tricompartmental arthritis.  He 
stated that if X-rays confirmed the presence of arthritis 
in the knees, it was more likely than not related to 
injuries sustained in service.  The X-rays did, in fact, 
confirm the presence of severe degenerative joint disease 
in all compartments of each knee.

By a rating action in February 1999, the RO granted 
entitlement to service connection for status post 
arthroscopy of the right knee with partial meniscectomy 
and synovectomy.  The RO denied entitlement to service 
connection for left knee disability.  The RO found that 
there was no evidence of a left knee injury in service.

A surgical report from J. B., D.O., dated in September 
1999, shows that the veteran underwent a total right knee 
replacement.

In March 2000, the veteran claimed entitlement to service 
connection for left knee disability secondary to his 
service-connected right knee disability.

In December 1999, J. B., D.O., reported that the veteran 
had undergone total left knee replacement.  Dr. B. thought 
that there was a correlation between the first injury to 
the veteran's right knee and the constant deterioration of 
the left knee, because the veteran had been forced to put 
most of his weight on his left knee.

In January 2001, the veteran underwent a second VA 
orthopedic examination.  The examiner reviewed the history 
of the veteran's bilateral knee disabilities.  The veteran 
stated that he had not had a significant left knee injury 
in service but that he had increasing problems with his 
left knee, because his right knee condition caused him to 
favor his left side.  Following the examination, the 
examiner noted that the veteran had tricompartmental 
disease in the left knee which was, more than likely, due 
to his complete medial meniscectomy in 1979.  The examiner 
stated that he had no way of knowing if the left knee 
disability was due to the right, but doubted that it was 
given the fact that there was no evidence of an injury 
during the veteran's time in service.  The examiner also 
stated the veteran's right knee disability may very well 
have aggravated his left knee conditions, given the fact 
that he had been unable to rehabilitate or favor his left 
side if his right knee was unstable.  The examiner 
concluded, however, that it was more likely than not that 
the veteran's bilateral knee conditions were separate 
issues.


III.  Analysis

The veteran seeks entitlement to service connection for 
left knee disability secondary to his service-connected 
right knee disability.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a 
non-service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In this case, the records from J. B., D.O., clearly 
indicate that the constant deterioration in the veteran's 
left knee is due to the veteran's service-connected right 
knee disability.  Although the most recent VA examiner 
states that he has no way of knowing whether the veteran's 
left knee disability is due to his right knee disability, 
he concludes that the veteran's bilateral knee conditions 
are, more likely than not, separate issues.  He casts 
doubt on that conclusion, however, when he acknowledges 
that the veteran's right knee instability may well have 
aggravated his left knee conditions.  At the very least, 
that acknowledgment places the evidence in relative 
equipoise.  That is, it creates an approximate balance of 
evidence both for and against the veteran's claim.  Under 
such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Therefore, the Board is of the opinion that the 
veteran's left knee disability was aggravated by his 
service-connected right knee disability.  Accordingly, 
service connection for left knee disability is warranted 
based on the Court's holding in Allen.


ORDER

Service connection for the residuals of a total left knee 
replacement is granted due to aggravation by the veteran's 
service-connected right knee disability.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

